DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10-11, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US 2016/0218553).

As for claims 1-3, 5-6, 10-11, 15-17, and 19-20, He discloses the invention as claimed, including:


a wireless charging device [abstract], 
comprising a light emitter configured to emit infrared light [abstract]; and 
a wireless powered device, having a surface with a light receiver disposed thereon, the light receiver being configured to receive the infrared light emitted from the light emitter, wherein the light receiver is further configured to convert light energy of the received infrared light into electrical energy and supply the electrical energy to power the wireless powered device [abstract; paragraphs 0007-0009, 0019-0021, 0024].  
2. The wireless charging system according to claim 1, wherein the light receiver is disposed at a position on at least one of a front surface and a rear surface of the wireless powered device, wherein the front surface is a surface corresponding to a display screen in the wireless powered device, and the rear surface is a surface corresponding to a rear housing in the wireless powered device [paragraph 0019-0021, 0029]; or 
the front surface is a surface corresponding to a primary display screen in the wireless powered device, and the rear surface is a surface corresponding to a secondary display screen in the wireless powered device.  
3. The wireless charging system according to claim 1, wherein the light receiver is disposed at a position on a side surface of the wireless powered device [see as cited in claim 2]; and 
the side surface of the wireless powered device comprises at least one of a top surface, a bottom surface, a left side surface and a right side surface of the wireless powered device [see as cited in claim 1].  

6. The wireless charging system according to claim 1, wherein when the light receiver is disposed within an emission range of the infrared light from the light emitter and there is no obstacle between the light receiver and the light emitter, the light receiver is configured to receive the infrared light emitted from the light emitter [paragraphs 0024, 0028 – although not stated in He, it is considered an inherent property that in order to charge a device/battery of the device, any obstacle blocking the infrared light would disable the charging process disclosed within He].  
10. The wireless charging system according to claim 1, wherein the wireless powered device is a wearable mobile terminal and/or a handheld mobile terminal [paragraph 0021].  
11. A wireless charging device, 
comprising a light emitter configured to emit infrared light, wherein the infrared light is configured to supply power to a wireless powered device [see as cited in claim 1], and 
a light receiver configured to receive the infrared light emitted from the light emitter is disposed on a surface of the wireless powered device [see as cited in claim 1].  
15. A wireless powered device, having a surface with a light receiver disposed thereon [see as cited in claim 1], wherein the light receiver is configured to receive infrared light emitted from a light emitter of a wireless charging device, convert light energy of the received infrared light into electrical energy, and supply the electrical energy to power the wireless powered device [see as cited in claim 1].  

wherein the front surface is a surface corresponding to a display screen in the wireless powered device [see as cited in claim 2], and 
the rear surface is a surface corresponding to a rear housing of the wireless powered device [see as cited in claim 2]; or 
the front surface is a surface corresponding to a primary display screen in the wireless powered device, and the rear surface is a surface corresponding to a secondary display screen in the wireless powered device.  
17. The wireless powered device according to claim 15, wherein the light receiver is disposed at a position on a side surface of the wireless powered device [see as cited in claim 2]; and 
the side surface of the wireless powered device comprises at least one of a top surface, a bottom surface, a left side surface and a right side surface of the wireless powered device [see as cited in claim 2].  
19. The wireless powered device according to claim 15, wherein the light receiver comprises a photovoltaic cell configured to convert the light energy of the received infrared light into the electrical energy [see as cited in claim 5].  
20. The wireless powered device according to claim 15, wherein when the light receiver is disposed within an emission range of the infrared light from the light emitter, and there is no obstacle between the light receiver and the light emitter, the light receiver is .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2016/0218553) in view of Glover (US 2020/0067341).

As for claims 9 and 14, He discloses the invention substantially as claimed, including the charging system of claim 1 and the charging device of claim 11 as cited above.

He does not specifically disclose:


wherein when the wireless charging device is the lamp, the lamp comprises at least one of a desk lamp, a ceiling light, a floor light and a wall lamp; and 
when the wireless charging device is the home appliance, the home appliance comprises at least one of a television, an air conditioner, a monitoring camera and an air cleaner.  
14. The wireless charging device according to claim 11, wherein the wireless charging device is a lamp and/or a home appliance, 
wherein when the wireless charging device is the lamp, the lamp comprises at least one of a desk lamp, a ceiling light, a floor light and a wall lamp; and 
when the wireless charging device is the home appliance, the home appliance comprises at least one of a television, an air conditioner, a monitoring camera and an air cleaner.  

Glover discloses:
9. The wireless charging system according to claim 1, wherein the wireless charging device is a lamp and/or a home appliance [paragraph 0084; figure 1, elements 1100, 1400-1600, 1800; Figure 19, elements 19100, 19600, 1150, 19400, 19300, 19700, paragraph 0102, paragraph 0165; fig. 20, paragraph 0103]; 
wherein when the wireless charging device is the lamp, the lamp comprises at least one of a desk lamp, a ceiling light, a floor light and a wall lamp [paragraph 0084; figure 1, 
when the wireless charging device is the home appliance, the home appliance comprises at least one of a television, an air conditioner, a monitoring camera and an air cleaner [paragraph 0084; figure 1, elements 1100, 1400-1600, 1800; Figure 19, elements 19100, 19600, 1150, 19400, 19300, 19700, paragraph 0102, paragraph 0165; fig. 20, paragraph 0103].  
14. The wireless charging device according to claim 11, wherein the wireless charging device is a lamp and/or a home appliance [paragraph 0084; figure 1, elements 1100, 1400-1600, 1800; Figure 19, elements 19100, 19600, 1150, 19400, 19300, 19700, paragraph 0102, paragraph 0165; fig. 20, paragraph 0103], 
wherein when the wireless charging device is the lamp, the lamp comprises at least one of a desk lamp, a ceiling light, a floor light and a wall lamp [paragraph 0084; figure 1, elements 1100, 1400-1600, 1800; Figure 19, elements 19100, 19600, 1150, 19400, 19300, 19700, paragraph 0102, paragraph 0165; fig. 20, paragraph 0103]; and 
when the wireless charging device is the home appliance, the home appliance comprises at least one of a television, an air conditioner, a monitoring camera and an air cleaner [paragraph 0084; figure 1, elements 1100, 1400-1600, 1800; Figure 19, elements 19100, 19600, 1150, 19400, 19300, 19700, paragraph 0102, paragraph 0165; fig. 20, paragraph 0103].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of He and Glover because He and Glover .

Claims 4, 7, 8, 12, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
4. The wireless charging system according to claim 1, wherein the wireless powered device comprises a foldable display screen comprising a first screen area and a second screen area; and the light receiver is disposed between the first screen area and the second screen area in the foldable display screen.  
7. The wireless charging system according to claim 6, wherein the wireless charging device further comprises a charging manager, the charging manager being configured with an access upper limit which indicates a maximum number of wireless powered devices to be charged wirelessly through the infrared light emitted from the light emitter, and being configured to control a number of the wireless powered devices being charged wirelessly through the infrared light by using the access upper limit.  

the wireless powered device further comprises a second communication device, wherein the wireless powered device is configured to send a charging key to the first communication device through the second communication device; and 
the charging manager is configured to control wireless charging of the wireless powered device according to a matching between the charging key received by the first communication device and the access key.  
12. The wireless charging device according to claim 11, wherein the wireless charging device further comprises a charging manager, the charging manager being configured with an access upper limit which indicates a maximum number of wireless powered devices to be charged wirelessly through the infrared light emitted from the light emitter, and being configured to control a number of the wireless powered devices being charged wirelessly through the infrared light by using the access upper limit.  
13. The wireless charging device according to claim 11, wherein the wireless charging device further comprises a charging manager and a first communication device, the charging manager being configured with an access key, wherein the wireless charging device is configured to receive a charging key sent from the wireless powered device through the first communication device, and the charging manager is configured to control wireless charging of the wireless powered device according to a matching between the charging key received by the first communication device and the access key.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 9, 2021